DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/119,967 of PAVLOVIC et al. for “ELECTRONIC LOCK STATE DETECTION SYSTEMS AND METHODS filed on December 11, 2020, which a preliminary amendment filed on March 29, 2021 has been examine.
	
Drawings
Drawings Figures 1-45 submitted on December 11, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2020 is being considered by the examiner. 

Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21 and 33  are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 11  of U.S. Patent No. 10,890,015 B2. The difference between patented narrow claims 1 and 11 and the broad pending claims 21 and 33 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claims 1 and 11 anticipate the claimed limitations of the instant application’s broad claims 21 and 33, thus, they are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/106,404:
U.S. Patent No. 10,890,015 B2:

Claim 21: A method of detecting a lock state of an electronic lock, the method comprising: by an electronic key comprising a hardware processor, transmitting an unlock signal to an electronic lock that is mated to the electronic key; receiving a confirmation signal indicating that the electronic lock is in an unlocked state; storing a first time value corresponding to an unlock event time associated with the unlocking of the electronic lock; transmitting a first heartbeat signal to the electronic lock; receiving a response to the first heartbeat signal from the electronic lock; determining based at least in part on the response to the first heartbeat signal that the electronic lock remains unlocked; transmitting a second heartbeat signal to the electronic lock; determining based at least in part on not receiving a response to the second heartbeat signal that the electronic lock is in a locked state; and storing a second time value corresponding to a lock event time associated with the locking of the electronic lock.
























Claim 33: An electronic key comprising: a memory configured to store computer-executable instructions; and a hardware processor in communication with the memory and configured to execute the computer-executable instructions to at least: transmit an unlock signal to an electronic lock that is mated to the electronic key; receive a confirmation signal indicating that the electronic lock is in an unlocked state; store a first time value corresponding to an unlock event time associated with the unlocking of the electronic lock; transmit a first heartbeat signal to the electronic lock; receive a response to the first heartbeat signal from the electronic lock; determine based at least in part on the response to the first heartbeat signal that the electronic lock remains unlocked; transmit a second heartbeat signal to the electronic lock; determine based at least in part on not receiving a response to the second heartbeat signal that the electronic lock is in a locked state; and store a second time value corresponding to a lock event time associated with the locking of the electronic lock. 
















Claim 1: A method for detecting a lock state of an electronic lock, the method comprising: in an electronic key comprising: a housing; a power source disposed within the housing; a partial capacitor comprising a first capacitive metal plate, the first capacitive metal plate of the partial capacitor configured to form a capacitor with a corresponding second capacitive metal plate of an electronic lock when brought into proximity with the second capacitive metal plate of the electronic lock; and a processor in communication with the power source and with the partial capacitor, the processor programmed to transfer data signals to an electronic lock through the first capacitive metal plate to the second capacitive metal plate in the electronic lock, the method comprising: mating the electronic key with the electronic lock; transmitting an unlock signal from the electronic key to the electronic lock; receiving, at the electronic key, a confirmation signal from the electronic lock, the confirmation signal indicating that the electronic lock has unlocked; recording, in a memory device of the electronic key, a first time at which the electronic lock has unlocked; transmitting a first heartbeat signal from the electronic key to the electronic lock; receiving, at the electronic key, a first response to the first heartbeat signal from the electronic lock; determining, by virtue of receiving the first response, that the electronic lock is still unlocked; transmitting one or more second heartbeat signals from the electronic key to the electronic lock; determining, after not receiving a second response to the one or more second heartbeat signals, that the electronic lock has relocked; recording, in a memory device of the electronic key, a second time at which the electronic lock has relocked; and outputting from the electronic key the first time at which the electronic key has unlocked and the second time at which the electronic key has relocked.

Claim 11: An electronic key comprising: a housing; a power source disposed within the housing; a partial capacitor comprising a first capacitive metal plate, the first capacitive metal plate of the partial capacitor configured to form a capacitor with a corresponding second capacitive metal plate of an electronic lock when brought into proximity with the second capacitive metal plate of the electronic lock; and a processor in communication with the power source and with the partial capacitor, the processor programmed to: transmit an unlock signal from the electronic key to the electronic lock when the electronic key is mated to the electronic lock; receive, at the electronic key, an confirmation signal from the electronic lock, the confirmation signal indicating that the electronic lock has unlocked; record, in a memory device of the electronic key, a first time at which the electronic lock has unlocked; transmit a first heartbeat signal from the electronic key to the electronic lock; receive, at the electronic key, a first response to the first heartbeat signal from the electronic lock; determine, by virtue of receiving the first response, that the electronic lock is still unlocked; transmit one or more second heartbeat signals from the electronic key to the electronic lock; determine, after not receiving a second response to the one or more second heartbeat signals, that the electronic lock has relocked; record, in a memory device of the electronic key, a second time at which the electronic lock has relocked; and output from the electronic key the first time at which the electronic key has unlocked and the second time at which the electronic key has relocked.


In view of the above, since the subject matters recited in the broad claims 21 and 33 of the instant application was fully disclosed in and covered by narrow claims 1 and 11 of U.S. Patent No. 10,890,015 B2, allowing the broad claims 21 and 33 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact have been patented.

Allowable Subject Matter
Claims 22-32 and 34-40 are objected to as being dependent upon a rejected base claims 21 and 33, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

The U.S. Publication No. 2014/0152420 A1 of Wolski, discloses a system and a method comprising: an electronic key (an electronic key, described in Paragraph 0005) comprising: a housing (housing, described in Paragraph 0005); a power source disposed within the housing (a power source disposed within the housing, described in Paragraph 0005); a partial capacitor (a partial capacitor, described in Paragraph 0005) comprising a first capacitive metal plate, the first capacitive metal plate of the partial capacitor configured to form a capacitor with a corresponding second capacitive metal plate of an electronic lock when brought into proximity with the second capacitive metal plate of the electronic lock (a first capacitive metal plate in communication with the processor, the first capacitive metal plate of the partial capacitor configured to form a capacitor with a corresponding second capacitive metal plate of a lock when brought into proximity with the second capacitive metal plate of the lock, described in Paragraph 0005); and a processor in communication with the power source and with the partial capacitor (a processor in communication with the power source, and a partial capacitor, described in Paragraph 0005), the processor programmed to: transmit an unlock signal from the electronic key to the electronic lock (described in Paragraphs 0005, 0130, 0132, 0144 and 0146) when the electronic key is mated to the electronic lock (described in Paragraphs 0005 and 0068); receive, at the electronic key, audit data from the electronic lock, to monitor past transactions and which individuals have attempted to access the lock (described in Paragraphs 0129-0133, 0142-0147 and 0058); record, in a memory device of the electronic key, the received data (described in Paragraphs 0129-0133, 0142-0147 and 0058).

U.S. Publication No. 2015/0170447 A1 of Buzhardt, discloses a lock apparatus that collects, stores, displays, and transmits information each time the apparatus is opened, closed, handled or queried. This information includes time, date, key ID, and the number of times the apparatus is used or handled. The transmissions can be initiated automatically, at a specific time, periodically, or upon manual or remote interrogations (shown in Figure 1 and described in Abstract, Paragraphs 0006, 0009 and 0013).

U.S. Publication No. 2011/0239714 A1 of Trempala et al, discloses a locking device comprises a key that comprises a key power coil and a key data coil and an electronically-actuatable lock comprising a lock power coil and a lock data coil.  The key power coil and the lock power coil are coaxial and at least partially overlapping one another when the key engages the lock.  The key data coil lies in a first plane and the lock data coil lies in a second plane. The first plane and the second plane are substantially parallel to one another. The electronic lock may contain a microprocessor so that, for example, a record can be kept of who has operated the lock during a certain time period or so that the lock is only operable at certain times.  An electronic lock may also have the advantage that, if a key is lost, the lock may be reprogrammed to prevent the risk of a security breach and to avoid the expense associated with replacement of the entire lock.

U.S. Patent No. 9,041,510 B2 to Wolski, discloses an electronic key may include a partial capacitor comprising a capacitive metal plate in communication with a processor.  The capacitive metal plate of the partial capacitor is configured to form a capacitor with a corresponding capacitive metal plate of a lock when brought into proximity with the metal plate of the lock.  Data may be transferred from the key to the lock using a capacitor formed by combining the two metal plates, wherein a common ground is established between the metal plate of the key and the metal plate of the lock through a parasitic capacitance present between the key and lock circuitry.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						May 06, 2022           Primary Examiner, Art Unit 2685